Case: 21-10186     Document: 00516067164         Page: 1     Date Filed: 10/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        October 25, 2021
                                  No. 21-10186
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Enrique Andres Landeta,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:18-cr-130-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          A jury convicted Enrique Andres Landeta of possession with the
   intent to distribute more than 500 grams of methamphetamine. See 21 U.S.C.
   § 841(a). The district court sentenced him to 292 months in prison. That




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10186      Document: 00516067164            Page: 2    Date Filed: 10/25/2021




                                      No. 21-10186


   sentence is at the low end of the Guidelines range. Landeta now argues it is
   substantively unreasonable. We disagree and affirm.
          We review a sentence’s substantive reasonableness for abuse of
   discretion. See Gall v. United States, 552 U.S. 38, 56 (2007). More
   specifically, we ask whether the district court “abused [its] discretion in
   determining that the [18 U.S.C.] § 3553(a) factors supported” the sentence
   it imposed. Id.; see also United States v. Scott, 654 F.3d 552, 555 (5th Cir. 2011)
   (“Appellate review for substantive reasonableness is highly deferential.”).
   And a within-Guidelines sentence like Landeta’s is presumptively
   reasonable. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). To
   rebut that presumption, Landeta must show that either (1) “the sentence
   does not account for a factor that should receive significant weight,” (2) “it
   gives significant weight to an irrelevant or improper factor,” or (3) “it
   represents a clear error of judgment in balancing sentencing factors.” Id.
          Landeta makes two arguments. First, he says the district court gave
   too little weight to considerations like his minor role in the offense, his limited
   criminal history, and his mental impairments. But the district court did
   consider and “account for” each of those things. Cooks, 589 F.3d at 186. So
   Landeta’s argument “amounts to a request that we reweigh the sentencing
   factors and substitute our judgment for that of the district court, which we
   will not do.” United States v. Hernandez, 876 F.3d 161, 167 (5th Cir. 2017).
          Second,     he    says    the    Guidelines     wrongly     assume     that
   methamphetamine purity is a proxy for the crime’s seriousness. See U.S.S.G.
   § 2D1.1, Notes to Drug Quantity Table, n.(C). Our precedent squarely
   forecloses this kind of empirical argument. In United States v. Mondragon-
   Santiago, 564 F.3d 357 (5th Cir. 2009), we explained that “we will not
   second-guess” a within-Guidelines sentence “simply because the particular
   Guideline is not empirically-based.” Id. at 367.




                                           2
Case: 21-10186   Document: 00516067164       Page: 3   Date Filed: 10/25/2021




                              No. 21-10186


         AFFIRMED.




                                   3